                                                                                   USDCSDNY
                                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                   DOC #: _ _ _~-~~

                                                                                                      ./~O
----------------------------------------------------------------------       X
                                                                                   DATE FILED: f / 1t{
ELSA GULINO, MA YLING RALPH, PETER WILDS ,
and NIA GREENE, on behalf of themselves and all others
                                                                                                  '
similarly situated,                                                              96 Civ. 8414 (KMW)

                                     Plaintiffs,                                     \l-~v:J
                    - against -                                                  tpROP081ID}
                                                                                 JUDGMENT
THE BOARD OF EDUCATION OF THE CITY                                               FOR
SCHOOL DISTRICT OF THE CITY OF NEW YORK,                                         JASON MCFALL

                                     Defendant.
--------------------- - -- - ---------------------------------------------   X



WHEREAS , the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N Y , Opinion and Order, No. 96-cv-8414, [ECF No. 3 86]), and
Mr. Mcfall ("Claimant") is a member of that class;

WHEREAS , the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master held a hearing on July 30, 2019, with respect to Mr. Mcfall ' s
demand for damages and Defendant's objections;

WHEREAS , the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS , the Board of Education of the City School District of the City ofNew York
("BOE") and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No . 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Second
Supplemental Stipulation Concerning Admissibility of Exhibits, which attached a Second
Supplemental Index of Exhibits (collectively referred to as the "Classwide Exhibits") filed with
the Court, [ECF No. 281 O] ;

WHEREAS , the Special Master made Findings of Fact and Conclusions of Law for Jason
Mcfall, annexed hereto as Exhibit 1, that he recommended the Court adopt;

WHEREAS , the Special Master recommended, and the parties agreed with the Special Master' s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b );



                                                             1
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Jason Mcfall (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Jason Mcfall will have
judgment against the BOE as follows:

   1. LAST Fees in the amount of $160; and

   2. Pre-judgment interest calculated to be $65; and

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master's recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master's Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated:   /   /1 £/ /-;).o
             t     •
                                                    ENTERED




                                                2
